Title: To James Madison from William Pinkney, 24 January 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir
London Jany. 24. 1808.

I send you herewith a parcel of Newspapers to which I refer you for the Debates in Parliament and the News of the Day.  The able Speech of Ld. Grenville, and the manly & eloquent Protest of Lord Erskine, will give you Pleasure.  The speeches of Mr. Wyndham & Mr. Eden in the House of Commons deserve your Attention.
The Anxiety which has for some Time past been rapidly increasing relative to the U. S. is now very great and very general.  The Belief is every where entertained that we shall be found to have taken a strong Attitude; A Hope is, however, indulged that it will be short of war, and that the Peace of the two Countries may yet be preserved.
I have not ceased in my Intercourse with all Parties to endeavour to diffuse (without losing Sight of Discretion in the Manner) just Notions as to the Conduct which G. B. ought, in Prudence & in Honor, to have observed towards us.  Much Ground has undoubtedly been gained; but, impressively as Events & strong Demonstrations of wide-spread Dissatisfaction here, begin to speak to this Government, I fear it is only from America that it can be completely enlightened.  A dignified, firm & temperate Course on our part must soon produce its proper Effect on G. B; &, I should hope, upon France also.
The most friendly Dispositions are constantly professed by Ministers; and I am quite sure that they are averse from a War with us.  Yet the King’s Speech will satisfy you that there is no present Intention of yielding any thing to our Claims.  In their Treatment of myself personally there is every Manifestation of Kindness & Respect for our Country.  My Reception on the Birthday, and at Mr. Canning’s Dinner in the Evening, was such as I shd. have had Reason to be perfectly satisfied with at any Time.  It has been mentioned to me, however, by a Friend on whom I have great Reliance, that Mister Percival in a late Conversation observed that, altho they did not wish & wd. not seek a War with the U. S., yet that, if we made such a War necessary, they wd. not perhaps much regret it; as a check to our maritime Growth was becoming indispensable.
I have thought it proper to discourage, by the only prudent Means in my Power, the unnecessary Stay of American Vessels in British Ports, or indeed in Europe; But there are notwithstanding a considerable Number here.  To urge their Departure openly wd. have been too strong a Step; but every other Expedient has been tried.  I have no immediate Fears for their Safety, but they would be better at Home.
Prince Stahremberg left England last Week upon very short Notice.  It is said that the French Government demanded his Departure before the Meeting of Parliament, & menaced Austria with War if this Demand were not complied with!  He appears to have been more earnest in pressing the Mediation of his Court than was pleasing to this Government; and it is known that he went away much dissatisfied.  Mr. Alopeus has received his French Passport & will leave us soon.  Jacobi has not yet received his.
Sir George Prevost goes out immediately to Halifax as Govr. & Commander in Chief.  It is believed to be certain that 5.000 Troops will be sent about the same Time.  A Friend (whose Intelligence is from a good Source, but who may have made some Mistake) has assured me that a very large additional Force is in Preparation for the B. Northern Colonies.  I suspect he has misunderstood the Conversation which he reports to me; but he speaks with Confidence on the Subject.
The late Orders of Council will be assailed in Parliament as Unconstitutional, as well as impolitic & unjust; and a strong Protest will be entered on the Journals of the Lords.  I dined Yesterday at Ld. Erskine’s with most of the distinguished members of the Opposition; and I found them agreeing in such a View of this Subject as British Statesmen ought to adopt.  The Company consisted of the Duke of Norfolk, Lord Grenville, Earl Grey, Lord Chief Justice Ellenborough, Lord Lauderdale Lord Holland, Lord H. Petty, Mr. Thos. Grenville, Mr. iney, Sir Arthur Pigot, Sir Saml. Romilly, Mr. Adam, Mr. Norris (Lord Erskine’s Son in Law) and myself.  The utmost good will towards the United States was shewn by them all.  The Duke of Norfolk having compelled me to go first to Dinner, said, as he followed me, that he was happy to have an opportunity of shewing his Respect, not only for my Station, but for the Government and Country I represented.  This little Compliment, (in answer to the usual disqualifying Observations on my part) which I would not repeat if it had been personal, may be thought to derive a Value from Circumstances, and from the conspicuous Worth & high Rank & Influence of the Duke of Norfolk and those by whom he was surrounded, which otherwise it certainly wd. not have.
I believe I have omitted in my former Letters to mention that I was told at Downing Street, some Time since, that Instructions had been sent to Mr. Erskine, by the Packet, upon the Subject of the orders of Council.  What was the precise Nature of the Explanations, with which these Instructions have charged him I did not enquire; but from what was stated to me I presumed that they could not be satisfactory.
I ought to mention that some of the opposition entertain Hopes of producing a Change of Ministry.  This is not a Topic, however, upon which at present I can enlarge.
Genl. Lyman tells me that Discharges of American Seamen are more freely granted now than at any Time heretofore; but I do not know that any Stress ought to be laid on this Circumstance, which is perhaps accidental.  I have the Honor to be with unfeigned Attachment Dear Sir, Your most Ob. Servt.

Wm: Pinkney


PS.  Jany 25th.  I add to the parcel of newspapers the Morning Chronicle & Times of this Day, in which you will find another Decree of the French Govt. enforcing with new Sanctions & Precautions the Decrees of the 23d. of Novr. & 17. of Decr. last.  Spain has echoed the last mentioned Decree.  The State of the World is full of Embarrassments for us; but this Consideration shd. only serve to augment our Patriotism & our Firmness.  Nothing can better illustrate the Impolicy of the British Orders than these Measures of France & Spain, for which they have furnished a Pretext.

